Title: Archibald Robertson to Thomas Jefferson, 12 August 1817
From: Robertson, Archibald
To: Jefferson, Thomas


          
            Dear Sir
            Lynchburg
12 augt 1817
          
          Your favor of the 11th enclosing a dft on Messrs Gibson & Jefferson for $800 was received in my absence, the amount will be placed to your credit, for which we are very much obliged to you—
          The articles you requested were sent, which hope were pleasing—
          you will receive herewith the last papers
          
            Very Respectfully Your Ob St
            A. Robertson
          
        